Citation Nr: 0302577	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  02-05 859	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to service connection for hypertension.




ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1952 to October 1954.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The veteran had also filed a notice of disagreement with the 
RO's denial of service connection for a bilateral eye 
disability.  The RO issued a statement of the case (SOC) on 
that issue.  In a VA Form-9 dated April 26, 2002, the veteran 
specified that he was appealing only the hypertension claim 
denial.  Accordingly, the claim of service connection for an 
eye disability is not before the Board.  38 C.F.R. § 20.204 
(2002).  


FINDING OF FACT

Any hypertension the veteran had in service preexisted, and 
did not increase in severity during, service; any current 
hypertension is not shown to have been incurred or aggravated 
in service.  


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

The case has been reviewed under the VCAA.  After reviewing 
the claims folder, the Board finds that there has been 
substantial compliance with the pertinent mandates in the 
VCAA and implementing regulations.  The claim has been 
considered on the merits, and well-groundedness is not an 
issue.  In the August 2001 decision and in a March 2002 SOC, 
the veteran was given notice of the evidence necessary to 
substantiate his claim, and of what was of record.  VA's duty 
to notify includes the duty to tell the veteran what 
evidence, if any, he is responsible for submitting to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  That was done in this case.  In a March 
2002 SOC, the veteran was notified what evidence he needed to 
submit in order to substantiate his claims, and what evidence 
VA would obtain.  The SOC explained that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records. 

The RO has obtained the veteran's service medical records, 
all identified records from private medical care providers 
and from VA medical facilities, and he has been accorded VA 
examinations.  There is no indication that there is any 
relevant evidence outstanding.  In sum, development is 
complete to the extent possible; VA's duties to inform and 
assist are met; and the veteran is not prejudiced by the 
Board's review of the case based on the current record.

Background

Service medical records include a March 1951 pre-induction 
examination report showing that the veteran's blood pressure 
was 150/70.  His sitting pulse was 88, it was 122 after 
exercise, and it was 96 two minutes after exercise.  Clinical 
evaluation of his heart and vascular system was normal.  In 
an October 1952 report of medical history on enlistment for 
active duty, the veteran answered "no" when asked if he had 
high or low blood pressure.  On examination, his blood 
pressure was 148/74, and his sitting pulse was 88.  Clinical 
evaluation of his heart and vascular system was normal.  On 
October 1954 examination for separation from service, the 
veteran's blood pressure was 150/80.  His sitting pulse was 
80; it was 140 after exercise; and it was 84 two minutes 
after exercise.  Clinical evaluation of his heart and 
vascular system was normal.  The remainder of the service 
medical records are negative for diagnosis or treatment of 
hypertension.  

On examination for Reserve service in January 1959, the 
veteran's blood pressure was 150/80.  Further postservice 
blood pressure readings of record, in private clinical 
records dated in April 1963, show readings of 168/100, 
158/90, and 130/80.  Additional blood pressure readings, 
taken between October 1966 and December 2000, range from 
160/100 (in November 1974) and 162/80 (in December 2000), to 
130/60 (in October 1966) and 120/80 (in December 1998).  

VA outpatient records dated from October 1998 to November 
2000, in pertinent part, show diagnosis of and treatment for 
essential hypertension.  Blood pressure readings among those 
records range between 160/82 and 164/90, and 148/82 and 
142/74.  

On VA examination in August 2000, the examiner noted that the 
veteran had elevated blood pressures during service, but the 
blood pressures were only observed and not treated.  The 
examiner reported that the veteran was placed on medication 
for high blood pressure in 1963, and continues taking 
medication for hypertension.  An echocardiogram in 1997 
revealed mild left ventricle enlargement.  There was no 
history of cardiac events.  Examination revealed three blood 
pressure readings of 154/80, 156/93, and 150/86.  The 
veteran's pulse was 83.  Cardiovascular examination showed 
regular heart rate and rhythm.  X-ray examination revealed no 
evidence of active cardiopulmonary disease.  The diagnosis 
was essential hypertension, hyperlipidemia, and left 
ventricular hypertrophy.  




Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. 
§ 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 
(1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991); Jensen v. Brown, 4 Vet. App. 304 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

As noted, the presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to induction.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304 (b).  Here, the medical evidence shows that 
the veteran's blood pressure was 150/70 on a pre-induction 
examination in March 1951, and 148/74 on service entrance.  
The Board acknowledges, without deciding, that a blood 
pressure of 150/70 is indicative of hypertension (this 
acknowledgment is based on postservice medical evidence and 
VA examinations showing similar, and sometimes lower, blood 
pressure readings, to which a diagnosis of essential 
hypertension was assigned).  On service separation blood 
pressure was 150/80.  There are no further blood pressure 
readings reported during the veteran's active service.  To 
the extent that the 150 systolic reading on separation 
reflects that hypertension was present in service, the 
similar blood pressure readings on pre-induction and service 
entrance establish that such disability pre-existed service. 

Thus, the question becomes whether the veteran's hypertension 
was aggravated in service.  In regard to aggravation of 
hypertension during service, it is once again significant to 
note that on pre-induction examination blood pressure was 
150/70, on service entrance it was 148/74, on service 
separation it was 150/80, and on Reserve service examination 
more than 4 years later, it was still 150/80.  These blood 
pressure readings reflect that the veteran's blood pressure 
remained essentially unchanged from a year and half prior to 
service, through service, and for at least 4 years 
thereafter.  They are inconsistent with a finding that 
hypertension increased in severity during service.  There is 
no medical opinion or other medical evidence suggesting that 
hypertension began in, or became worse during, service.  
Without any competent evidence of incurrence or aggravation 
of hypertension during service, service connection for such 
disability is not warranted. 

The veteran's statements and contentions regarding a 
relationship between his hypertension and service cannot 
establish that the disease was incurred or aggravated in 
service.  As a layperson, he is not competent to establish 
medical etiology by his own unsupported opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied. 


ORDER

Service connection for hypertension is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

